Exhibit 10.5
AMENDMENT NO. 1 TO LIMITED LIABILITY COMPANY AGREEMENT
     This Amendment No.1 is entered into as of the 1st day of January, 2002 by
and among Pepsi Bottling Holdings, Inc. (“Pepsi Holdings”), a Delaware
corporation, Bottling Group Holdings, Inc. (“PBG Holdings”), a Delaware
corporation, and The Pepsi Bottling Group, Inc. (“PBG”), a Delaware corporation.
WITNESSETH:
     WHEREAS, the parties have previously entered into that certain Amended and
Restated Limited Liability Company Agreement dated as of March 30, 1999 (the
“LLC Agreement”); and
     WHEREAS, Pepsi Holdings, PBG Holdings and PBG desire to amend the
provisions of the LLC Agreement in the manner set forth in this Amendment;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.   Definitions. Terms used herein and not otherwise defined herein shall have
the meanings set forth in the LLC Agreement.   2.   Certain Special Provisions
Regarding Certain Options. The following provision is hereby added to the LLC
Agreement as Section 6.8:       “Section 6.8. Special Provisions Regarding
Certain Options.

  (a)   Upon the exercise of any option to purchase stock of PepsiCo, Inc.
(“PepsiCo”) granted to any employee or former employee of the Company (other
than Company employees currently employed by PepsiCo, PepsiAmericas, Inc., Pepsi
Bottling Ventures, LLC or, upon notice to PBG, any other entity that PepsiCo
designates as an anchor bottler) and which are exercised on or after January 1,
2002, (i) in accordance with Treasury Regulations Section 1.1032-3, Pepsi
Holdings will be treated as making a Capital Contribution to the Company in an
amount equal to the deduction described in clause (ii) below and, accordingly,
Pepsi Holding’s Capital Account will be increased by such amount; and (ii) the
deduction attributable to such exercise will be claimed by the Company and
allocated to Pepsi Holdings and, accordingly, Pepsi Holding’s Capital Account
will be decreased by the amount of such deduction.     (b)   Upon the exercise
of any option to purchase stock of PepsiCo granted to any employee or former
employee of New Bern Transport Corporation, a wholly owned subsidiary of the
Company (“New Bern”) (other than former New Bern employees currently employed by
PepsiCo, PepsiAmericas, Inc., Pepsi Bottling Ventures, LLC or, upon notice to
PBG, any other entity that PepsiCo designates as an anchor bottler) and which
are exercised on or after January 1,2002, (i) in accordance with Treasury
Regulations Section 1.1032-3, Pepsi Holdings will be treated as making a Capital
Contribution to the Company in an amount equal to the amount described in clause
(ii) below and, accordingly, Pepsi Holding’s Capital Account will be increased
by such amount (and the Company, in turn, will be treated as making a capital
contribution to New Bern in the same amount); and (ii) an amount of items of
loss or deduction of the Company equal to the New Bern Deduction will be
allocated to Pepsi Holdings and, accordingly, Pepsi Holding’s Capital Account
will be decreased by the amount of such items of loss or deduction. “New Bern
Deduction” means, with respect to the exercise of any option described in the
preceding sentence, the deduction claimed by New Bern that is attributable to
such exercise.     (c)   If, as a result of a Final Determination (as defined
below), the adjustments to Pepsi Holdings’ Capital Account pursuant to
Section 6.8(a) or (b) are not respected, then, beginning in the Fiscal Year in
which such Final Determination occurs (i) if the net adjustment results in a
decrease to Pepsi

 



--------------------------------------------------------------------------------



 



      Holdings’ Capital Account, items of income or gain of the Company equal in
amount to such decrease will be allocated to Pepsi Holdings and (ii) if the net
adjustment results in an increase to Pepsi Holdings’ Capital Account, then items
of loss or deduction of the Company equal in amount to such increase will be
allocated to Pepsi Holdings. “Final Determination” means (A) a “determination”
as defined in Section 1313 (a) of the Code, (B) the date of acceptance by or on
behalf of the IRS of Form 870-AD (or any successor form thereto), as a final
resolution of Tax liability for any Taxable period, except that a Form 870-AD
(or successor form thereto) that reserves the right of the taxpayer to file a
claim for refund or the right of the IRS to assert a further deficiency shall
not constitute a Final Determination with respect to the item or items so
reserved; or (C) the payment of Tax, or the filing of an amended Tax return, by
the Company or any party to this Agreement, whichever is responsible for payment
of such Tax or filing of such return, with respect to any item disallowed or
adjusted by a Taxing authority, provided that the party paying such Tax or
filing such return has notified the other parties to this Agreement that it has
determined that no action should be taken to recoup such disallowed or adjusted
item.”

3.   Distributions. Section 6.6 of the LLC Agreement is hereby amended by adding
the following after subsection (b);

  “(c)    The aggregate cash distributions referred to in the first proviso of
Section 6.6(a) shall be determined and made on an annual basis and the Company
shall distribute to Pepsi Holdings its pro rata share of such annual
distributions no later than 30 days after the date on which the members are
furnished with tax information, as provided in Section 7.2(b), for the taxable
year with respect to which such distributions were determined.”

4.   Miscellaneous. (a) The provisions of Articles XIII and XIV of the LLC
Agreement shall be incorporated by reference herein and each reference therein
to the LLC Agreement shall apply to this Amendment as if this Amendment were
referred to therein.       (b) Except to the extent amended or supplemented as
set forth in this Amendment, all provisions of the LLC Agreement are and shall
remain in full force and effect and are hereby ratified and confirmed in all
respects, and the execution, delivery and effectiveness of this Amendment shall
not operate as a waiver or amendment of any provision of the LLC Agreement not
specifically amended or supplemented by this Amendment.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

            Pepsi Bottling Holdings, Inc.
      By:   /s/ Matthew M. McKenna         Its: President               
Bottling Group Holdings, Inc.
      By:   /s/ Geoffrey Kupferschmid         Its: Vice President               
Pepsi Bottling Group, Inc.
      By:   /s/ Steven M. Rapp         Its: Vice President             

 